Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 1 of 171




                                                           P-APP000413
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 2 of 171




                                                           P-APP000414
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 3 of 171




                                                           P-APP000415
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 4 of 171




                                                           P-APP000416
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 5 of 171




                                                           P-APP000417
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 6 of 171




                                                           P-APP000418
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 7 of 171




                                                           P-APP000419
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 8 of 171




                                                           P-APP000420
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 9 of 171




                                                           P-APP000421
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 10 of 171




                                                           P-APP000422
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 11 of 171




                                                           P-APP000423
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 12 of 171




                                                           P-APP000424
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 13 of 171




                                                           P-APP000425
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 14 of 171




                                                           P-APP000426
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 15 of 171




                                                           P-APP000427
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 16 of 171




                                                           P-APP000428
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 17 of 171




                                                           P-APP000429
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 18 of 171




                                                           P-APP000430
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 19 of 171




                                                           P-APP000431
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 20 of 171




                                                           P-APP000432
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 21 of 171




                                                           P-APP000433
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 22 of 171




                                                           P-APP000434
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 23 of 171




                                                           P-APP000435
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 24 of 171




                                                           P-APP000436
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 25 of 171




                                                           P-APP000437
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 26 of 171




                                                           P-APP000438
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 27 of 171




                                                           P-APP000439
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 28 of 171




                                                           P-APP000440
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 29 of 171




                                                           P-APP000441
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 30 of 171




                                                           P-APP000442
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 31 of 171




                                                           P-APP000443
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 32 of 171




                                                           P-APP000444
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 33 of 171




                                                           P-APP000445
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 34 of 171




                                                           P-APP000446
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 35 of 171




                                                           P-APP000447
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 36 of 171




                                                           P-APP000448
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 37 of 171




                                                           P-APP000449
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 38 of 171




                                                           P-APP000450
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 39 of 171




                                                           P-APP000451
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 40 of 171




                                                           P-APP000452
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 41 of 171




                                                           P-APP000453
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 42 of 171




                                                           P-APP000454
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 43 of 171




                                                           P-APP000455
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 44 of 171




                                                           P-APP000456
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 45 of 171




                                                           P-APP000457
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 46 of 171




                                                           P-APP000458
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 47 of 171




                                                           P-APP000459
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 48 of 171




                                                           P-APP000460
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 49 of 171




                                                           P-APP000461
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 50 of 171




                                                           P-APP000462
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 51 of 171




                                                           P-APP000463
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 52 of 171




                                                           P-APP000464
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 53 of 171




                                                           P-APP000465
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 54 of 171




                                                           P-APP000466
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 55 of 171




                                                           P-APP000467
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 56 of 171




                                                           P-APP000468
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 57 of 171




                                                           P-APP000469
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 58 of 171




                                                           P-APP000470
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 59 of 171




                                                           P-APP000471
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 60 of 171




                                                           P-APP000472
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 61 of 171




                                                           P-APP000473
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 62 of 171




                                                           P-APP000474
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 63 of 171




                                                           P-APP000475
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 64 of 171




                                                           P-APP000476
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 65 of 171




                                                           P-APP000477
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 66 of 171




                                                           P-APP000478
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 67 of 171




                                                           P-APP000479
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 68 of 171




                                                           P-APP000480
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 69 of 171




                                                           P-APP000481
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 70 of 171




                                                           P-APP000482
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 71 of 171




                                                           P-APP000483
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 72 of 171




                                                           P-APP000484
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 73 of 171




                                                           P-APP000485
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 74 of 171




                                                           P-APP000486
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 75 of 171




                                                           P-APP000487
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 76 of 171




                                                           P-APP000488
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 77 of 171




                                                           P-APP000489
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 78 of 171




                                                           P-APP000490
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 79 of 171




                                                           P-APP000491
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 80 of 171




                                                           P-APP000492
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 81 of 171




                                                           P-APP000493
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 82 of 171




                                                           P-APP000494
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 83 of 171




                                                           P-APP000495
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 84 of 171




                                                           P-APP000496
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 85 of 171




                                                           P-APP000497
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 86 of 171




                                                           P-APP000498
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 87 of 171




                                                           P-APP000499
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 88 of 171




                                                           P-APP000500
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 89 of 171




                                                           P-APP000501
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 90 of 171




                                                           P-APP000502
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 91 of 171




                                                           P-APP000503
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 92 of 171




                                                           P-APP000504
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 93 of 171




                                                           P-APP000505
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 94 of 171




                                                           P-APP000506
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 95 of 171




                                                           P-APP000507
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 96 of 171




                                                           P-APP000508
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 97 of 171




                                                           P-APP000509
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 98 of 171




                                                           P-APP000510
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 99 of 171




                                                           P-APP000511
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 100 of 171




                                                            P-APP000512
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 101 of 171




                                                            P-APP000513
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 102 of 171




                                                            P-APP000514
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 103 of 171




                                                            P-APP000515
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 104 of 171




                                                            P-APP000516
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 105 of 171




                                                            P-APP000517
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 106 of 171




                                                            P-APP000518
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 107 of 171




                                                            P-APP000519
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 108 of 171




                                                            P-APP000520
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 109 of 171




                                                            P-APP000521
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 110 of 171




                                                            P-APP000522
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 111 of 171




                                                            P-APP000523
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 112 of 171




                                                            P-APP000524
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 113 of 171




                                                            P-APP000525
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 114 of 171




                                                            P-APP000526
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 115 of 171




                                                            P-APP000527
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 116 of 171




                                                            P-APP000528
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 117 of 171




                                                            P-APP000529
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 118 of 171




                                                            P-APP000530
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 119 of 171




                                                            P-APP000531
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 120 of 171




                                                            P-APP000532
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 121 of 171




                                                            P-APP000533
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 122 of 171




                                                            P-APP000534
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 123 of 171




                                                            P-APP000535
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 124 of 171




                                                            P-APP000536
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 125 of 171




                                                            P-APP000537
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 126 of 171




                                                            P-APP000538
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 127 of 171




                                                            P-APP000539
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 128 of 171




                                                            P-APP000540
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 129 of 171




                                                            P-APP000541
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 130 of 171




                                                            P-APP000542
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 131 of 171




                                                            P-APP000543
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 132 of 171




                                                            P-APP000544
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 133 of 171




                                                            P-APP000545
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 134 of 171




                                                            P-APP000546
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 135 of 171




                                                            P-APP000547
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 136 of 171




                                                            P-APP000548
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 137 of 171




                                                            P-APP000549
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 138 of 171




                                                            P-APP000550
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 139 of 171




                                                            P-APP000551
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 140 of 171




                                                            P-APP000552
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 141 of 171




                                                            P-APP000553
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 142 of 171




                                                            P-APP000554
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 143 of 171




                                                            P-APP000555
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 144 of 171




                                                            P-APP000556
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 145 of 171




                                                            P-APP000557
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 146 of 171




                                                            P-APP000558
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 147 of 171




                                                            P-APP000559
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 148 of 171




                                                            P-APP000560
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 149 of 171




                                                            P-APP000561
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 150 of 171




                                                            P-APP000562
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 151 of 171




                                                            P-APP000563
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 152 of 171




                                                            P-APP000564
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 153 of 171




                                                            P-APP000565
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 154 of 171




                                                            P-APP000566
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 155 of 171




                                                            P-APP000567
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 156 of 171




                                                            P-APP000568
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 157 of 171




                                                            P-APP000569
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 158 of 171




                                                            P-APP000570
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 159 of 171




                                                            P-APP000571
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 160 of 171




                                                            P-APP000572
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 161 of 171




                                                            P-APP000573
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 162 of 171




                                                            P-APP000574
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 163 of 171




                                                            P-APP000575
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 164 of 171




                                                            P-APP000576
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 165 of 171




                                                            P-APP000577
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 166 of 171




                                                            P-APP000578
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 167 of 171




                                                            P-APP000579
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 168 of 171




                                                            P-APP000580
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 169 of 171




                                                            P-APP000581
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 170 of 171




                                                            P-APP000582
Case 1:20-cv-08042-PKC Document 46-2 Filed 07/01/20 Page 171 of 171




                                                            P-APP000583
